DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/02/21, 10/15/21,3/01/22, 5/24/22, 6/06/22, 6/27/22, and 8/08/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PGPub 2014/0355226, hereinafter referred to as “Kim”, IDS reference).
Kim discloses the semiconductor method as claimed.  See figures 1-4 and corresponding text, where Kim teaches, in claim 1, a method of producing an anisotropic conductive film having a three-layer structure in which a first connection layer (320) is held between a second connection layer (310) and a third connection layer (330) , which are each formed mainly of an insulating resin, the method comprising the following steps (A) to (F): Step (A) the step of disposing conductive particles within openings formed in a light-transmitting transfer die and placing, on the transfer die, a photopolymerizable insulating resin layer formed on a release film such that the photopolymerizable insulating resin layer faces a surface of the transfer die on which the openings are formed; Step (B) the step of applying pressure to the photopolymerizable insulating resin layer through the release film to squeeze a photopolymerizable insulating resin into the openings to thereby transfer the conductive particles onto a surface of the photopolymerizable insulating resin layer, whereby a first connection layer is formed, the first connection layer having a structure in which the conductive particles are arranged in a single layer in a plane direction of the photopolymerizable insulating resin layer and in which the photopolymerizable insulating resin layer in central regions between adjacent ones of the conductive particles has a thickness smaller than that of the photopolymerizable insulating resin layer in regions in proximity to the conductive particles; Step (C) the step of irradiating the first connection layer with ultraviolet rays through the light-transmitting transfer die; Step (D) the step of removing the release film from the first connection layer; Step (E) the step of forming the second connection layer, being formed mainly of the insulating resin, on a surface of the first connection layer that is opposite to the light-transmitting transfer die; and Step (F) the step of forming the third connection layer, being formed mainly of the insulating resin, on a surface of the first connection layer that is opposite to the second connection layer.(figure 3;[0047]) 
Kim teaches, in claim 2, wherein in the step (B), the thickness of the photopolymerizable insulating resin layer in the central regions between adjacent one of the conductive particles relative to the thickness of the photopolymerizable insulating resin layer in the regions in proximity to the conductive particles is set to a ratio of 0.2 to 0.8.(figure 3; [0032-0047])
Kim teaches, in claim 3, wherein in the step (D), a degree of cure of the first connection layer in a region positioned between the conductive particle and a surface of the first connection layer that faces the second connection layer is made lower than a degree of cure of the first connection layer in a region positioned between adjacent ones of the conductive particles. (figure 3; [0032-0047])
Kim teaches, in claim 4, wherein the first connection layer has a minimum melt viscosity higher than that of the second connection layer and that of the third connection layer. (figure 3; [0032-0047])
Kim teaches, in claim 5, wherein ratios of the minimum melt viscosity of the first connection layer to the minimum melt viscosity of the second connection layer and to the minimum melt viscosity of the third connection layer are each 1:4 to 400. (figure 3; [0010], [0032-0047])
Kim teaches, in claim 6, a method of connecting a first electronic component to a second electronic component by anisotropic conductive connection using the anisotropic conductive film obtained by the production method according to claim 1, the method comprising: temporarily applying the anisotropic conductive film to the second electronic component through the third connection layer of the anisotropic conductive film; mounting the first electronic component on the temporarily applied anisotropic conductive film; and performing thermocompression bonding through the first electronic component. (figure 3; [0032-0047])
Kim teaches, in claim 7, wherein the second electronic component is a circuit board, and the first electronic component is an IC chip. (figure 3; [0032-0047])
Kim teaches, in claim 8, an anisotropic conductive connection structure obtained by the connection method according to claim 6. (figure 3; [0032-0047])
Kim teaches, in claim 9, an anisotropic conductive film having a three-layer structure in which a first connection layer is held between a second connection layer and a third connection layer, which are each formed mainly of an insulating resin, wherein a boundary between the first connection layer and the third connection layer is undulated, the first connection layer has a structure in which conductive particles are arranged on a side facing the third connection layer in a single layer in a plane direction of an insulating resin layer, and a thickness of the insulating resin layer in central regions between adjacent ones of the conductive particles is smaller than a thickness of the insulating resin layer in regions in proximity to the conductive particles. (figure 3; [0032-0047])
Kim teaches, in claim 10, wherein the second connection layer is a layer disposed on a terminal side on which relatively high positional alignment accuracy is required, and the third connection layer is a layer disposed on a terminal side on which relatively low positional alignment accuracy is required. (figure 3; [0032-0047])
Kim teaches, in claim 11, wherein the first connection layer is a thermal- or photo-radical polymerizable resin layer containing an acrylate compound and a thermal- or photo-radical polymerization initiator or a layer obtained by subjecting the thermal- or photo-radical polymerizable resin layer to thermal- or photo-radical polymerization; or a thermal- or photo-cationic or anionic polymerizable resin layer containing an epoxy compound and a thermal- or photo-cationic or anionic polymerization initiator or a layer obtained by subjecting the thermal- or photo-cationic or anionic polymerizable resin layer to thermal- or photo-cationic or anionic polymerization. (figure 3; [0032-0047])
Kim teaches, in claim 12, wherein the conductive particles dig into the third connection layer. (figure 3; [0032-0047])
Kim teaches, in claim 13, wherein a degree of cure of the first connection layer in regions positioned between the conductive particles and a surface of the first connection layer that faces the second connection layer is lower than a degree of cure of the first connection layer in regions positioned between adjacent ones of the conductive particles. (figure 3; [0032-0047])
Kim teaches, in claim 14, wherein the first connection layer has a minimum melt viscosity higher than that of the second connection layer and that of the third connection layer. (figure 3; [0032-0047])15. The anisotropic conductive film according to claim 14, wherein ratios of the minimum melt viscosity of the first connection layer to the minimum melt viscosity of the second connection layer and to the minimum melt viscosity of the third connection layer are each 1:4 to 400. (figure 3; [0010] [0032-0047])16. The anisotropic conductive film according to claim 9, wherein the thickness of the insulating resin layer in central regions between adjacent ones of the conductive particles is substantially zero. (figure 3; [0032-0047])17. The anisotropic conductive film according to claim 9, wherein the conductive particles are present in the third connection layer. (figure 3; [0032-0047])

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 30, 2022